FILED
                           NOT FOR PUBLICATION                              JUN 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GEORGE HALLAK, an individual;                    No. 10-56100
ZHANGAR SOFY; KHILAT
MOHAMMED AGID; DIA ALDIN;                        D.C. No. 2:10-cv-00794-R-JC
MUNA THAMER; AMAD HANA;
ALADIN AL-JABIRI; MUDALAL AL-
JABIRI; LATIF OBAID; ABDUL                       MEMORANDUM *
RAZZOOK; MOURAD CHIHI; LEE
HANNA; HASAN KHAZEL;
MUHAMAD SHIFA AHMED; FAKHIR
HAKIM; PERWAR ALMISSOURI;
AYAD ALMISSOURI; HAFSA DELENE
ALMISSOURI; LABIEB MUSSA;
SAMYA SELEVANI; ZAKY AHMED;
SAGVAN SALIH; NARIMAN
MOHAMMAD; AZAD SADIG; ALI
ISMAIL; JOHN KALABAT; JULIET
SELIM; REIKAN ALEBADI; DIAR
MOHAMMED; GAZWAN ALEBADI;
NESSER SALMAN; WISAM HINDI;
DHAFIR YOUSIF; BOTAN HAWLERY;
KADHIM ALBUMOHAMMED;
REHAM MAJEED; JAAFAR NASSER;
HAITHAM ORAHA; ALFONS ATTIA;
KOSAR SHIRO; SUHAM MARROGI;
SAMY MONA; KAMIL YOUSIF;
NABIL ISAA; HANNA RIAN; SAM
KASHIT; YASSER YALDA; SERWA
BARZANGI; SHOWBO BERZANGI;


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
FAWZIA HEIDARI; ESMAEL OBAID;
MUKHLES GORGES; MARK SAKO;
ANDY CHOLAGH; SARAH MEWLUD;
THAMER GORGEES; MAHIR
GORGES; HAWAR YOUSIF; STEVE
ZAYA; IBRAHAM MULLA; SALIM
HANNOSH; SIRAJALDIN
SHAMSALDIN; HEJAR MAYI; MALI
BREEN; BREEN MAII; REBIN
MUSTAFA; HOJIN MUSTAFA;
HIVIDAR KHENDARI; ISSAM JAJOU;
ISTAIFAN MAROKI; SHIVAN
ALMISSOURI; AHLAM ALMISSOURI;
ZEEN ALMISSOURI; NABIL HASSAN,
AKA Tony Valantino; HAMDI HASSAN;
LOUIS SHAMOON; HOSHANG SABIR;
FARHANG SABIR; HARMAN SARKY;
SEFIN ZEKI; EMAD SHABA; BASHAR
MALLAH; ISMAEL PUTRUS; GURAN
FAIQ; AVEN FAIQ; JUAN FAIQ;
SAMAN FAKI MOHAMMAD;
HARMAN PEROMARI; MUNTASER
ABOUNA; SHIVAN AMEEN, AKA
Amin; SALAM TOBIA; NADRA JAJOU;
NADER JAJOU; MUHANNAD JAJO,
AKA Muhand Jajou; ARAM SAID, AKA
Aram Saei; NABAZ KHDIR; TAHA
HASSAN; SALWA SALEM; EVAIT
SHAMOON; JANAN SHAMOON;
BASSIM SEMAN; BERNADIT SEMAN;
LATIF KASSAB; EASHOU M.
MARKOS; ALAN QADIR, AKA Quidar;
SAMIR HOUSSIN ISMAIL; MOWAFAK
GABOORY; MEHDI SALEHI; DLOVAN
BANAVI; HADI SALEHI; WAEL JAJO;
BOTON KHOSHNAW; FIRAS MATTI,
AKA Matia; MORDAN AKIRAYI;
FERAS MATTI, AKA Matia; SALIM
ALJUMAAILY; ALAN BAKELORI;
WARINA BUNI; MONA FATHALLA;
SARDAR SINDI; RAFID JEBRAEIL;
SALLY SHAMOON; JUNAINA ABOU;
KARWAN SADI, AKA Karway;
BEYWAR BARWARI; NEWAR
MUSTAFA; DAWOOD AHMED;
SHARKIR MOHAMMED, AKA Sharkar
Mohammad; SENAN M. JUWAIDEH,
AKA Seman; HASSAN ALASSALY;
MASOUD SULEVANI; SARKOU
MAHMOOD; AHLAM AL-NASRAWI,
AKA Aklam; MICHAEL SHAMOON;
SANGAR MAHMOOD; ALI AL-
AZAWY; BASSAM NAMO; HADAR
AKRAEE; IMAD ALJABI; JAWAD
ALAQRAWI; MASOUD HASAN;
SWARA DELOYI; HAVAL BEDIHI;
SAL GARDY; ISAM DAWOOD; ALI
ALSAEED; TONY Y. PATROS; SILOVE
BARWARI; BINYAMIN BINYAMIN;
SABAH MARCUS; SAFAA SALEH,
AKA Safa Saleh; ADEL HANNA;
DURAED GABRALI; MOHAMMED
KHILLAWI; SAMER AL-SAEGH;
UDAY ALEA, agent of Adauy Alei;
MUNA DAWOOD; KAHZAD SINDI;
SALIM RAWDAH; RITA KHARAT;
JOANE DAOOD, AKA Joan; TARIG
MISSOURI; ABEER ALEA, AKA Abeer
Alei; AMIR RAYIS; SALIM BINAVE;
NIDHAL SALMAN; ALI ZADA;
REVING TAHA; FARID AKOU; YAZI
SAGMANI; HERISH SAEED; SEEBER
BARWARI; TALAR BUSTANI; TARA
BUSTANI; WATHIQ ALABOUDY;
RASHEED BARZANGI; EMAD
MOHAMMAD; ZOMA P. SIHAM;
REBER TAHA; YAZI SAGMANI;
MAGID TERWONISHE; MAHDI
TERWANISHY; LINDA SHAMON;
GHAZWAN SHAMOUN; NASHWAN
GORGEES; ZIRAK AMIN; IBRAHIM
SABBAGH; MIKE KHAZAL; AHMED
AL-ABSI; DILOVAN MALLAH;
AKRAM ALASADY; MISHIAR
MISSOURI; JASON ASTIFU; ADIL
RASOUL; SHAKHAWAN HUSSAIN;
ADNAN FEJLEH; KINAN FATTAHI;
TAVGAH BARRANGI; TAGHREAD
BAHRO; SCALLA ARIZ; MUSYAD
SOFI; SAMI AKRAEE; DORAYID
SHAMOUN; HALIS SARKY; REVEND
TAHA; JABAR KHOSHNAW; ZAID
SHAMOUN; MAJID SHAIA; MAZIN M.
OAISSO; BASSAM KALESHO; SAAD
SHAMMAS; AYAD PATE, AKA Date;
JAMAL TAHIR; OMAR TCHALABI;
RAAD KERIAKOOS, AKA Kerlakoos;
ZIRIVAN MOHAMMAD; REZAN
KHOSHNAW; HANA DALOY; OMAR
SHERDAH; JALAL TAHIR;
MUHAMMAD DOSKY; SARDAR
RAMZI; KAMAL TALIR; GOVAND
DIZAYI; AHMED HAJI; BAYAR SOFI-
HAJI; NADIRA CHOLAKH; RIBUR
TAHA; ADMIRAL MIRA; AZAD
FATTHULLAH; BARKHO
EMMANWIEL; DAHAZ WEISY, AKA
Weisu; JALAL TOMA; RANGEBAR
AMEDI; ARY AHMED;
ABDEULKARIM ZANGANA; SAMIR
ALSALEHI; HAMEED DOHHUKY;
JAMAL AMIN; SAMAN TALABANI;
KUVAN PIROMARI; PISHAWA
SHARIF; AYOUB AHMED; RAIED
ROMAYHA, AKA Rumia; NAZAR F.
BEDUHI; TARIK AL-TAMINI;
NEDHAL ROMAYHA; HAYDAR
KARIM; TARIK AL-MALKI; ARKAN
HAJI; MAHDI AL-MALIKI; TALAL
HILANTU; THAIR JUWAIDEH, AKA
Suwaideh; MONA PUTRUS; HASSAN
AL-GHIZZI; JANAN ABOOD;
SARMAD YOUSIF; SAMI PAULS;
NOORI HERMEZ; AZAD JAFF; MAJID
ZORI; RONY KORKES; HONER
TAHIR; SUHAILA IBRAHIM; HARETH
SHOONI; HOSHANG OMAR; ALA
BANARJI, AKA Ala Marogi; BISHAR
SINDY; AIDA MAROUGI; SANA
MAROUGI; AFAF MAROUGI;
ZALDOUN JAWDAT NASHI; TONY
RAMMO; NADA RAMMO; HIVI
SALEH; EBA BANARJI; REIMAN
PIROMARI; KAWAR ZUBAIR;
KAROUZH ZUBAIR; FARIDOON
IBRAHIM; ANDY JARJIS; ABDUL
YASIN, AKA Yasil; HAMDIA ARIZ;
MARK YOUNES; ZYAD KHOSHNAW;
SULTANA YOUSIF; ZAHIR
KHOSHNAW; KAMIL KHALIL; METIN
MOHAMMED; KOVAN ABDUL;
HOGER SALEH; SALAH SAFO;
YOUSIF I. HANNA; ABDUL ALSAEDI;
SHAKHWAN SHIRO; SAM ELSIEDEY;
KARIM SHIRO, AKA Karin; ANN
KAKOS; SOHAILY PUTRIS; BAHROZ
RASHEED, AKA Bahroez; SHORASH
SULEIMAN; RIDAR SULEIMAN;
REBWAR BUSTANI; AHMED AL-
RAMAHY, AKA Ramaby; SHERWAN
TAHIR; BIZHAR AMEEN;
MOHAMMED HAMAD; ALI HAMAD;
NAJI MOSHI; NARIMAN KALABAT;
ABDULSALAN MULLA; MOUNIR
MAALMI, AKA Mounir Maanmi, AKA
Monair; WARHEEL KHALID; ARAZ
KHALID; MAJD NAZO; ZIAD
JAZRAWI; ROBERT SHAMOO; FIRAS
JUWAIDEH, AKA Siras; MAZIN M.
ODISHO; RASHAD KATTOULA;
MORRIF MALAKHA; CHOLI
MUSTAFA; DEAN SABIR; HAJAR
ABDULLA; BUSHRA BUTRES, AKA
Haj Sirajaddin Nakashbandi; NAZAR
AHMED; SARHAND SABIR; HUDA
ALAMERI; QUDAMAKER MEWLUD;
TAHA ALHABID; BUHROOZ
MEWLUD; AZIZD ALJABBAR;
ROSTUM MEWLUD; ARAM
BERZENGI; SULEIMAN KIRYAKOS;
AHMED AHMAD; ABDULRAHMAN
MULLA, AKA Abdulrah; ZHEER
TAWFICZ; JAMAL PIYAMARI;
AHUED SAEDAHMAKE; KARIM
HEIDARI, AKA Karin; DILDAR
YOUSIF; FARIS E. SHAMON; AWAZ
ABBAS; BESTOON DELOYI; FENIK
KHOSHNAW; TONY KORKES;
AYMAN FEJLEH; SHEVEEN
MISSOURI; AHMED KADHIM; SAMIR
MONA; ALI AL-TAMIMI,

          Plaintiffs - Appellants,

 v.

L3 COMMUNICATIONS CORP., a
corporation; L3 COMMUNICATIONS
HOLDINGS, INC.; TITAN
TRANSLATORS, a corporation; TCS
CORPORATION, a corporation,

          Defendants - Appellees.
                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                         Argued and Submitted June 4, 2012
                               Pasadena, California

Before: TROTT and THOMAS, Circuit Judges, and SEEBORG, District Judge.**

      Plaintiffs appeal from the district court’s final judgment and orders

dismissing their complaint with prejudice and without leave to amend. We affirm.

Because the parties are familiar with the factual and procedural history of this case,

we need not recount it here.

                                           I

      The district court did not err in concluding that the plaintiffs’ claims under

the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201 et seq., are

barred by the two-year statute of limitations on collective actions imposed by 29

U.S.C. § 255(a). Plaintiffs argue that the statute of limitations for collective

actions under the FLSA is not applicable because their suit was filed as a

consolidated action, not a collective action

       The term “collective action” is not defined under the FLSA. Legislative

history, however, “indicates that Congress intended the term to apply only to a


       **
            The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.

                                          -7-
representative action.” Gray v. Swanney-McDonald, Inc., 436 F.2d 652, 655 (9th

Cir. 1971); see also id. (“The Conference Report states that a ‘collective action [is]

an action brought by an employee or employees for and in behalf of himself or

themselves and other employees similarly situated.’”) (quoting H.R. Rep. No. 326,

80th Cong., 1st Sess. p.14) (alteration and emphasis in original)).

      The record shows that this action was brought in the name of plaintiffs who

were suing in a representative capacity. The presence of blank spaces in the lists of

plaintiffs filed with the district court and sent to the defendants suggests that

plaintiffs intended to provide for future joinder of additional parties. Indeed, the

caption contains numerous blank spaces for party names. As the district court

observed, the possibility of such future joinder “would necessarily imply that the

current plaintiffs are proceeding on their behalf.” Cf. Gray, 456 F.2d at 655

(classifying FLSA suit brought by 12 tow truck drivers as a consolidated action

because it “was not brought for the benefit of unnamed plaintiffs”) (emphasis

added)). Plaintiffs themselves emphasized the representative nature of their suit in

the record below. In a declaration opposing summary judgment, George Hallak,

the only individual plaintiff whose name appeared in the caption of the complaint,

described himself as the “lead plaintiff in this action.” Apart from Hallak’s

declarations, no other individual claims appear anywhere in the record.


                                           -8-
      Furthermore, the district court judge originally assigned to this case issued a

removal order that characterized the suit as an FLSA collective action. Plaintiffs

never filed any motions contesting this characterization. Indeed, plaintiffs did not

suggest that their suit was anything but a collective action until after defendants

moved to dismiss their complaint because they had failed to meet the statutory

deadline to file written consents from all individual plaintiffs represented in their

suit. Because the statute of limitations to file a collective action had already run,

plaintiffs could maintain their suit only by arguing that it was a consolidated

action.

      Given all of these factors, the district court did not err in classifying this case

as a collective action.

                                           II

      The district court did not err in dismissing the fraud claim. Plaintiffs’ theory

was that the defendants committed fraud by leading plaintiffs to believe they were

independent contractors rather than employees. However, fraud cannot be

predicated upon misrepresentations of law. Miller v. Yokohama Tire Corp., 358

F.3d 616, 621 (9th Cir. 2004).

      Misrepresentations of law can result in actionable fraud in only “four special

situations”: when “the party making the misrepresentation (1) purports to have


                                          -9-
special knowledge; (2) stands in a fiduciary or similar relation of trust and

confidence to the recipient; (3) has successfully endeavored to secure the

confidence of the recipient; (4) or has some other special reason to expect that the

recipient will rely on his opinion.” Id.

      None of these exceptions apply in the present case. Plaintiffs argue that the

defendants were in a fiduciary relationship with their employees because the work

environment was isolated. But there is no authority to support the proposition that

working in a remote location creates a special fiduciary relationship that would

overcome the general rule that misrepresentations of law do not constitute

actionable fraud.

                                           III

      The district court did not abuse its discretion in denying plaintiffs leave to

amend. Plaintiffs’ suit was properly classified as a collective action under the

FLSA and therefore barred, due to their failure to timely file the required written

consents from all individual plaintiffs. Thus, any attempt by plaintiffs to amend

their FLSA claims would be futile.

      Nor have plaintiffs suggested any amendments to their complaint that would

save their fraud claims. Even in their proposed Second Amended Complaint,

plaintiffs do not plead plausible allegations that could conceivably allow them to


                                           -10-
take refuge in any of the exceptions to the general rule that misrepresentations of

law cannot form the basis of a fraud action. Accordingly, the district court did not

abuse its discretion in denying leave to amend.




      AFFIRMED.




                                         -11-